           Case 2:19-cv-02099-GMN-BNW Document 50 Filed 06/28/21 Page 1 of 5



     Dustin L. Clark, Esq. (Bar #10548)
 1   Dustin L. Clark, Attorney at Law
 2   11700 W. Charleston Blvd., #170-479,
     Las Vegas, NV 89135
 3   Tel: (702) 791-0308
     Email: dustin@clarklawcounsel.com
 4
     Stacey A. Campbell, (Colorado Bar #38378)
 5   (Admitted Pro Hac Vice)
 6   Stacey@Campbell-Litigation.com
     Alison Lungstrum Macneill, (Colorado Bar #51689)
 7   (Admitted Pro Hac Vice)
     Alison@Campbell-Litigation.com
 8   CAMPBELL LITIGATION, P.C.
     1410 N. High Street
 9
     Denver, Colorado 80218
10   Tel: (303) 536-1833
     Attorneys for Defendant
11
     Mary F. Chapman, Esq. (#6591)
12   LAW OFFICE OF MARY F. CHAPMAN, LTD.
     8440 W. Lake Mead Blvd., Suite 203
13
     Las Vegas, Nevada 89128
14   Tel: (702) 202-4223
     Email: maryf.chapman@juno.com
15   Attorney for Plaintiff
16                             IN THE UNITED STATES DISTRICT COURT
17                                  FOR THE DISTRICT OF NEVADA

18   DONNA BROWER,                                              Case No.: 2:19-cv-02099-GMN-BNW
19
             Plaintiff,                                      STIPULATION TO EXTEND DEADLINE
20
     v.                                                                    (Fourth Request)
21
     MCDONALD’S CORPORATION, a Foreign
22   Corporation licensed to do business in Nevada,
23
             Defendant.
24
25          Pursuant to Federal Rules of Civil Procedure 6 and 16(b)(4) as well as L.R. IA 6-1, L.R. IA 6-2

26   and L.R. 7-1, Defendant McDonald’s Corporation (“Defendant” or “McDonald’s”) and Plaintiff Donna

27   Brower (“Plaintiff” or “Brower”), by and through their respective attorneys, hereby stipulate and agree to

28   extend the discovery cutoff by twenty four (24) days, up to and including Friday, July 23, 2021. This

                                                         1
           Case 2:19-cv-02099-GMN-BNW Document 50 Filed 06/28/21 Page 2 of 5



 1   request is for the limited purpose of extending the deadline to complete the Fed. R. Civ. P. 30(b)(6)
 2   depositions.
 3          Thus far, the Parties have agreed to a protective order, engaged in extensive written discovery,
 4   have scheduled and taken several witness and Rule 30(b)(6) depositions. Defendant has been unable to
 5   communicate with and prepare a former employee who has necessary information regarding the first
 6   30(b)(6) topic noticed by Brower, despite diligent efforts to do so. Accordingly, the Parties request a brief
 7   extension of time to locate the witness so that the Rule 30(b)(6) depositions may be completed in a single
 8   day by Brower’s counsel to reduce costs. This is the Parties’ fourth request to extend the discovery cut-
 9   off deadline. The first was granted March 27, 2020 and was a result to the COVID-19. The second and
10   third, granted June 29, 2020 and December 29, 2020, respectively, were necessary due to the illness and
11   subsequent death of Plaintiff’s daughter.
12          In accordance with L.R. 26-4(a)-(d), the parties provide the following information in support of
13   this stipulation to extend discovery and other pretrial deadlines:
14   (a)    Discovery Completed
15          The Parties have served their initial disclosures as well as supplemental disclosures. Defendant
16   served its first set of written discovery to which Plaintiff has responded. Plaintiff has also served three
17   supplemental disclosures and information. Plaintiff served her first and second set of interrogatories, as
18   well as her first, second, third, and fourth requests for production and first set of requests for admissions.
19   All written discovery has been responded to by the Parties.
20   (b)    Discovery That Remains To Be Completed
21          The remainder of the Rule 30(b)(6) deposition is the only outstanding discovery, particularly on
22   the first and fifth noticed topics (of eight total). The first portion of the Rule 30(b)(6) deposition took
23   place on June 18, 2021.
24   (c)    Reasons Why The Deadline Was Not Satisfied Or The Remaining Discovery Was Not
            Completed Within The Time Limits Set By The Discovery Plan
25
            The remaining Rule 30(b)(6) depositions have not been completed by the time limit set within the
26
     discovery plan due to Defendant’s inability to contact a former employee who Defendant believes has
27
     knowledge on the first noticed topic, despite diligent efforts to do so. Because Defendant has been unable
28
                                                           2
             Case 2:19-cv-02099-GMN-BNW Document 50 Filed 06/28/21 Page 3 of 5



 1   to contact the former employee, it is still unclear to Defendant if that employee should be designated to
 2   testify on the first noticed topic, or if the witness should be someone else. Defendants need more time to
 3   contact and communicate with the former employee so as to disclose and prepare the proper witness.
 4   Defendant has already identified and prepared a witness to testify on the fifth noticed topic, but it is the
 5   intent of the Parties to conduct both depositions on a single day to minimize costs.
 6            Federal Rule of Civil Procedure 6(b)(1) governs extension of time and provides that “the court
 7   may, for good cause, extend the time… if a request is made, before the original time or its extension
 8   expires.” The Parties hereby stipulate and agree to continue or extend the discovery for twenty four (24)
 9   days, up to and including July 23, 2021, in order for further attempts to be made to locate, communicate
10   with, and potentially prepare a former employee as a witness, and so that the remainder of the Rule
11   30(b)(6) depositions may take place in a single day.
12   (d)      Proposed Schedule for Completing All Remaining Discovery
13            In accordance with LR 26-4(d), the parties propose the following schedule for completing all
14   remaining discovery:
15            1.     Discovery Cut-Off Date: Currently, July 29, 2021, proposed change to Friday, July 23,
16   2021, for the limited purpose of completing the 30(b)(6) deposition.
17            2.     Dispositive Motion Date: Currently, July 29, 2021, proposed change to August 23, 2021.
18            3.     Pretrial Order Date:   Currently, August 30, 2021, proposed change to September 23,
19   2021.
20            For the reasons set forth above, the parties stipulate and agree to extend the discovery cutoff and
21   the other pretrial deadlines as detailed herein for twenty four (24) days, up to and including July 23, 2021,
22   and neither party will be prejudiced by the extension of the deadlines above.
23    Dated: June 28, 2021                                      Dated: June 28, 2021
24
      Respectfully submitted,                                   Respectfully submitted,
25
      /s/ Mary F. Chapman                                       /s/ Alison Lungstrum Macneill
26    MARY F. CHAPMAN, ESQ.                                     ALISON LUNGSTRUM MACNEILL, ESQ.
      Law Office of Mary F. Chapman, Ltd.                       (Admitted Pro Hac Vice)
27                                                              STACEY A. CAMPBELL, ESQ.
28    Attorney for Plaintiff Donna Brower                       (Admitted Pro Hac Vice)

                                                            3
     Case 2:19-cv-02099-GMN-BNW Document 50 Filed 06/28/21 Page 4 of 5



                                           Campbell Litigation, P.C.
 1
 2                                         DUSTIN L. CLARK, ESQ.
                                           Dustin L. Clark, Attorney at Law
 3
                                           Attorneys for Defendant McDonald’s Corp.
 4
 5
 6
 7
                                  IT IS SO ORDERED.
 8
 9
                                  ______________________________________
10                                UNITED STATES MAGISTRATE JUDGE

11                                       July 2, 2021
                                  DATED:________________________________
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       4
